IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ZENG JEAN-JACQUES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0710

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 16, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Zeng Jean-Jacques, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.